Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-25 stand cancelled. Claims 26 and 40-46 are currently amended.  Claims 26-50 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 40 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claim limitation to recite “receive at a spiking neural network one or more input signals including an encoded version of frames of differential video data which each include a respective pixel value representing a difference between a respective two different frames of raw video data of a video sequence”. Examiner relies on current prior art US 2014/0229411 A1 to Richert et al., hereinafter, “Richert” and US 2015/0341633 A1 to Richert et al., hereinafter, “Richert2” as described herein below. Accordingly, THIS ACTION IS MADE FINAL.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-31 and 33-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0229411 A1 to Richert et al., hereinafter, “Richert” in view of US 2015/0341633 A1 to Richert et al., hereinafter, “Richert2” and US 2015/0269481 A1 to Annapureddy et al., hereinafter, “Annapureddy”.
Claim 26. (New) A computer device for video classification using a spiking neural network, the computer device comprising circuitry to: Richert [0152] teaches the computerized neuromorphic processing system, for implementing the bi-modal plasticity rules described herein, is illustrated in FIG. 11A. The computerized system 1100 of FIG. 11A may comprise an input device 1110, such as, for example, an image sensor and/or digital image interface. 

receive at a spiking neural network one or more input signals including an encoded version of frames of differential video data which each include a respective pixel value representing a difference between a respective two different frames of raw video data of a video sequence; Richert [0006] teaches object recognition in the context of computer vision relates to finding a given object in an image or a sequence of frames in a video segment. Typically, temporally proximate features that have high temporal correlations are identified within the sequence of frames, with each successive frame containing a temporally proximate representation of an object
Richert [0008] teaches some existing approaches to binding (associating) temporarily proximate object features from different frames may rely on the rate based neural models. 
Richert [0097] teaches in cases where the sensory input comprises one or more image frames, an image parameter (e.g., luminance L) may be encoded into spike latency .DELTA.t.sub.i based on a logarithm of a function g( ) of the difference between the parameter value L.sub.i associated with individual pixels within the frame and a reference parameter (e.g., a n average frame luminance L.sub.ref):
.DELTA.t.sub.i.varies.C-log(g(L.sub.i-L.sub.ref)). (Eqn. 2)
where C is an offset. In some implementations, the function g( ) may comprise a rectified generator function (e.g., a low-pass filter) such as that described, for example, in co-owned and co-pending U.S. patent application Ser. No. 12/869,583, entitled "INVARIANT PULSE LATENCY CODING SYSTEMS AND METHODS", filed Aug. 26, 2010, incorporated herein by reference in its entirety.
Richert [0098] teaches spiking output of the encoder layer neurons 404, 414, 424 may be communicated to a detection layer neurons (e.g., the neuron 430 in FIG. 4A) via one or more connections (e.g., the connections 406, 416, 426 in FIG. 4A). The detector neurons may be configured to respond to one or more features present in the spike output of the encoder layer neurons (e.g., a pulse group corresponding to vertical and/or a horizontal edge, an object of a certain color, and/or other feature). The detector neuron may be configured to generate a detection signal (e.g., a spike) indicative of the presence of one or more features in the spike signal provided by the encoder layer neurons. Output of the detector neuron (e.g., 430 in FIG. 4A) may be communicated via a connection (e.g., 436 in FIG. 4A) to another network entity (e.g., a detector neuron of another layer configured, for example, to detect complex features (a corner comprising an intersection of two or more edges)), and/or other targets.
While Richert teaches spiking neural network, Richert fails to explicitly teach a difference between a respective two different frames of raw video data of a video sequence. Richert2, in the same field of spiking neural network, teaches [0052] FIG. 2 depicts two exemplary frames (e.g., provided by the camera 166 in FIG. 1) comprising multiple moving objects useful with motion estimation methodology described herein. As shown, the frames 200, 210 comprise an object 206, 216 that may move in a given direction (e.g., 208). The frames 200, 210 also include an object (e.g., ball) 202, 212 that may move back and forth in a direction indicated by arrow 204, 214. In some implementations of target approach by a robotic device, the controller of the robotic vehicle 100 is instructed to follow the target. Frames 200, 210 may represent the frames of video data as collected by the robot's camera, and which shows the position of objects at two time instances. Due to the presence of multiple independent motions, the detection of the object 202, 212 may be not straightforward. For example, portions of the frames 200, 210 are characterized by differential motion.
Richert2 [0080] teaches At operation 706 of method 700, a salient motion and/or feature may be determined based at least in part on the motion information. In one or more implementations, the motion and/or feature determination may be based on analysis of a map of the spatial distribution of motion within a given frame (e.g., the motion map comprising the area 630, 640 in FIG. 6C). In one or more implementations, the feature determination may be configured based on analysis of the spatial motion map's temporal characteristics (e.g., distribution of motion and/or features within a frame, persistence of motion and/or features at a given location over multiple frames, difference of motion and/or features at a given location between two or more frames, and/or other inter-frame/intra-frame analysis techniques).
Richert2 [0091] teaches in determining the spatio-temporal distribution of motion information, the distribution of motion and/or features within a frame, persistence of motion and/or features at a given location over multiple frames, and difference of motion and/or features at a given location between two or more frames, etc. may be considered.
apply a spiking neural network to the one or more input signals, including circuitry to communicate one or more spike trains each between respective nodes of the spiking neural network, the one or more spike trains each based on the frames of differential video data; Richert [0098] teaches spiking output of the encoder layer neurons 404, 414, 424 may be communicated to a detection layer neurons (e.g., the neuron 430 in FIG. 4A) via one or more connections (e.g., the connections 406, 416, 426 in FIG. 4A). The detector neurons may be configured to respond to one or more features present in the spike output of the encoder layer neurons (e.g., a pulse group corresponding to vertical and/or a horizontal edge, an object of a certain color, and/or other feature). The detector neuron may be configured to generate a detection signal (e.g., a spike) indicative of the presence of one or more features in the spike signal provided by the encoder layer neurons. Output of the detector neuron (e.g., 430 in FIG. 4A) may be communicated via a connection (e.g., 436 in FIG. 4A) to another network entity (e.g., a detector neuron of another layer configured, for example, to detect complex features (a corner comprising an intersection of two or more edges)), and/or other targets.
and detect an output signal of the spiking neural network, the output signal based on the one or more spike trains; and based on the output signal: train the spiked neural network to recognize an activity type; or communicate a signal which classifies the video sequence as including a representation of an instance of the activity type. Richert [0098] teaches spiking output of the encoder layer neurons 404, 414, 424 may be communicated to a detection layer neurons (e.g., the neuron 430 in FIG. 4A) via one or more connections (e.g., the connections 406, 416, 426 in FIG. 4A). The detector neurons may be configured to respond to one or more features present in the spike output of the encoder layer neurons (e.g., a pulse group corresponding to vertical and/or a horizontal edge, an object of a certain color, and/or other feature). The detector neuron may be configured to generate a detection signal (e.g., a spike) indicative of the presence of one or more features in the spike signal provided by the encoder layer neurons. Output of the detector neuron (e.g., 430 in FIG. 4A) may be communicated via a connection (e.g., 436 in FIG. 4A) to another network entity (e.g., a detector neuron of another layer configured, for example, to detect complex features (a corner comprising an intersection of two or more edges)), and/or other targets.
While Richert fails to explicitly teach train the spiked neural network to recognize an activity type; or communicate a signal which classifies the video sequence as including a representation of an instance of the activity type. Annapureddy, in the same field of encoding in neural networks, teaches  [0066] teaches neural networks learn or solve many inference tasks including object classification, speech recognition, and handwriting recognition. In many applications, the neural networks makes "sense" from a continuous stream of sensory information. For example, and not by way of limitation, a robot (or smartphone) may use a neural network to extract high-level features or category labels on a sequence of images (i.e., image classification). In such scenarios, the neural network can exploit the temporal structure of the input data stream. Because the data stream does not change much from instance to instance, or changes in predictable ways, e.g., motion predictions, the present disclosure may send differential or difference results rather than sending all data values in each instance. The present disclosure may also be applied to differential encoding for machine learning networks. For example computing Scale-Invariant Feature Transform (SIFT) features on images can use differential encoding of the SIFT values and locations based on differences to prior images or may be based on motion-based forward estimates.
Thus, at the time of the invention, it would have been obvious to one of ordinary skill of the art to combine the teachings Richert, Richert2 with Annapureddy for the purpose of the artificial neural networks may provide innovative and useful computational techniques for certain applications in which traditional computational techniques are cumbersome, impractical, or inadequate. Because artificial neural networks can infer a function from observations, such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome. [0005]
Claim 27. (New) Annapureddy further teaches wherein circuitry to train the spiked neural network to recognize the activity type is based on multiple reference video sequences which each represent a respective instance of the activity, wherein, of all reference video sequences used to train the network to recognize the activity, only one reference video sequence represents the activity from a first point-of-view.  Annapureddy [0066] teaches neural networks learn or solve many inference tasks including object classification, speech recognition, and handwriting recognition. In many applications, the neural networks makes "sense" from a continuous stream of sensory information. For example, and not by way of limitation, a robot (or smartphone) may use a neural network to extract high-level features or category labels on a sequence of images (i.e., image classification).

Claim 28. (New) Richert further teaches wherein, of all reference video sequences used to train the network to recognize the activity, each reference video sequence represents the activity from a different respective point-of-view. Richert [0059] teaches latency of encoded pulses illustrated in FIG. 1 may be determined based on a temporal delay between a reference event and an arrival of the pulse along a channel (e.g., line 140 denotes the latency of pulse 142 corresponding to the frame 121 in FIG. 1).  

Claim 29. (New) Richert further teaches wherein the circuitry to train the spiked neural network to recognize the activity type based on one and only one reference video sequence. Richert [0085] teaches multiple node inhibition may be combined with the long-term modulation of transmission channels, described for example in U.S. patent application Ser. No. 13/152,105, entitled "APPARATUS AND METHODS FOR TEMPORALLY PROXIMATE OBJECT RECOGNITION", filed Jun. 2, 2011, incorporated supra. This approach may advantageously allow adjustment of dynamic parameters (gain, transmission delay, detection pulse amplitude and timing, etc.) of individual detectors and transmission channels given the appropriate input frames (also referred to as the "training" input or cycle). Upon performing a training cycle, the object detection apparatus becomes responsive to a certain set of objects, each response being invariant to temporally proximate views of the objects.

Claim 30. (New) Richert further teaches further comprising circuitry to prepare the spiking neural network to be trained, including circuitry to configure the spiking neural network based on a driven network model and an autonomous network model. Richert [0085] teaches multiple node inhibition may be combined with the long-term modulation of transmission channels, described for example in U.S. patent application Ser. No. 13/152,105, entitled "APPARATUS AND METHODS FOR TEMPORALLY PROXIMATE OBJECT RECOGNITION", filed Jun. 2, 2011, incorporated supra. This approach may advantageously allow adjustment of dynamic parameters (gain, transmission delay, detection pulse amplitude and timing, etc.) of individual detectors and transmission channels given the appropriate input frames (also referred to as the "training" input or cycle). Upon performing a training cycle, the object detection apparatus becomes responsive to a certain set of objects, each response being invariant to temporally proximate views of the objects.

Claim 31. (New) Richert further teaches further comprising circuitry to encode raw video data of the video sequence into the frames of differential video data. Richert [0063] teaches in some implementations (such as illustrated in FIG. 1), the image-to-pulse encoding is configured to produce different patterns of pulses in response to different representation of the same object, as illustrated by the pulse groups corresponding to objects representations 161-165 in the frames 121-125. Even relatively similar object representations, such as cups 164, 165 of close orientation, may be encoded into two distinct pulse patterns, as illustrated by the pulse groups 147, 148 in FIG. 1. The encoding producing the distinct pulse groups 147, 148 may enable detection of minute distinctions between the content of frames 124-124.  

Claim 33. (New) The computer device of claim 26, further comprising circuitry to generate the one or more input signals based on the frames of differential video data, including circuitry to selectively exclude at least a portion a frame from a conversion to generate the one or more input signals. Annapureddy [0070] teaches the activation value, as well as the predicted activation value, may be determined using one or more activation functions. One or more of the activation functions may be a non-linear function. The activation function may be implemented using a filter, which may also determine the encoding of the activation value and/or the differentially encoded activation value.

Annapureddy [0103] teaches an example application where the joint prediction has an advantage over individual prediction is the vision application of inference over a video. Consider the scenario where a person or an object is moving in an otherwise static environment. A layered neural network, such as Deep Convolutional Network (DCN) can be used, where a collection of neurons in a layer represents a spatial response map. In this case, the filter matrices are selected based on motion vectors from image to image. These motion vectors can be obtained bottom-up from standard motion estimation techniques available from the video compression literature. Or the motion vectors can be obtained top-down from the output of the DCN. Note that a DCN can be trained to predict objects and their locations in images. The neuron can predict based on additional global inputs, such as motion vectors, as well as feedback from the neurons to which it is sending information.

Claim 34. (New) Annapureddy further teaches wherein the circuitry to selectively exclude at least the portion the frame includes circuitry to selectively exclude the frame on a per-frame basis. Annapureddy [0070] teaches the activation value, as well as the predicted activation value, may be determined using one or more activation functions. One or more of the activation functions may be a non-linear function. The activation function may be implemented using a filter, which may also determine the encoding of the activation value and/or the differentially encoded activation value.

Annapureddy [0103] teaches an example application where the joint prediction has an advantage over individual prediction is the vision application of inference over a video. Consider the scenario where a person or an object is moving in an otherwise static environment. A layered neural network, such as Deep Convolutional Network (DCN) can be used, where a collection of neurons in a layer represents a spatial response map. In this case, the filter matrices are selected based on motion vectors from image to image. These motion vectors can be obtained bottom-up from standard motion estimation techniques available from the video compression literature. Or the motion vectors can be obtained top-down from the output of the DCN. Note that a DCN can be trained to predict objects and their locations in images. The neuron can predict based on additional global inputs, such as motion vectors, as well as feedback from the neurons to which it is sending information.

Claim 35. (New) Annapureddy further teaches wherein the circuitry to selectively exclude at least the portion the frame includes circuitry to selectively exclude only a sub-frame portion of the frame on a per-sub-frame basis. Annapureddy [0070] teaches the activation value, as well as the predicted activation value, may be determined using one or more activation functions. One or more of the activation functions may be a non-linear function. The activation function may be implemented using a filter, which may also determine the encoding of the activation value and/or the differentially encoded activation value.

Annapureddy [0103] teaches an example application where the joint prediction has an advantage over individual prediction is the vision application of inference over a video. Consider the scenario where a person or an object is moving in an otherwise static environment. A layered neural network, such as Deep Convolutional Network (DCN) can be used, where a collection of neurons in a layer represents a spatial response map. In this case, the filter matrices are selected based on motion vectors from image to image. These motion vectors can be obtained bottom-up from standard motion estimation techniques available from the video compression literature. Or the motion vectors can be obtained top-down from the output of the DCN. Note that a DCN can be trained to predict objects and their locations in images. The neuron can predict based on additional global inputs, such as motion vectors, as well as feedback from the neurons to which it is sending information.

Claim 36. (New) Annapureddy further teaches wherein the circuitry to selectively exclude at least the portion the frame based on a predetermined maximum threshold level amount of activity to be indicated by a frame or by a sub-frame portion of a frame. Annapureddy [0070] teaches the activation value, as well as the predicted activation value, may be determined using one or more activation functions. One or more of the activation functions may be a non-linear function. The activation function may be implemented using a filter, which may also determine the encoding of the activation value and/or the differentially encoded activation value.

Annapureddy [0103] teaches an example application where the joint prediction has an advantage over individual prediction is the vision application of inference over a video. Consider the scenario where a person or an object is moving in an otherwise static environment. A layered neural network, such as Deep Convolutional Network (DCN) can be used, where a collection of neurons in a layer represents a spatial response map. In this case, the filter matrices are selected based on motion vectors from image to image. These motion vectors can be obtained bottom-up from standard motion estimation techniques available from the video compression literature. Or the motion vectors can be obtained top-down from the output of the DCN. Note that a DCN can be trained to predict objects and their locations in images. The neuron can predict based on additional global inputs, such as motion vectors, as well as feedback from the neurons to which it is sending information.

Claim 37. (New) Annapureddy further teaches wherein the circuitry to selectively exclude at least the portion the frame based on a predetermined minimum threshold level amount of activity to be indicated by a frame or by a sub-frame portion of a frame.  Annapureddy [0070] teaches the activation value, as well as the predicted activation value, may be determined using one or more activation functions. One or more of the activation functions may be a non-linear function. The activation function may be implemented using a filter, which may also determine the encoding of the activation value and/or the differentially encoded activation value.

Annapureddy [0103] teaches an example application where the joint prediction has an advantage over individual prediction is the vision application of inference over a video. Consider the scenario where a person or an object is moving in an otherwise static environment. A layered neural network, such as Deep Convolutional Network (DCN) can be used, where a collection of neurons in a layer represents a spatial response map. In this case, the filter matrices are selected based on motion vectors from image to image. These motion vectors can be obtained bottom-up from standard motion estimation techniques available from the video compression literature. Or the motion vectors can be obtained top-down from the output of the DCN. Note that a DCN can be trained to predict objects and their locations in images. The neuron can predict based on additional global inputs, such as motion vectors, as well as feedback from the neurons to which it is sending information.

Claim 38. (New) Richert further teaches further comprising circuitry to: train a plurality of spiking neural networks each to recognize a different respective activity type, including circuitry to train a first spiking neural network to recognize a first activity type; compare, after the plurality of spiking neural networks are trained, multiple output signals each from a different respective one of the plurality of spiking neural networks, the output signals each based on a test video sequence; select among from the multiple output signals a first output signal of the first spiking neural network; and signaling, based on a selection of the first output signal, that the test video sequence includes a representation of an instance of the first activity type. Richert [0085] teaches multiple node inhibition may be combined with the long-term modulation of transmission channels, described for example in U.S. patent application Ser. No. 13/152,105, entitled "APPARATUS AND METHODS FOR TEMPORALLY PROXIMATE OBJECT RECOGNITION", filed Jun. 2, 2011, incorporated supra. This approach may advantageously allow adjustment of dynamic parameters (gain, transmission delay, detection pulse amplitude and timing, etc.) of individual detectors and transmission channels given the appropriate input frames (also referred to as the "training" input or cycle). Upon performing a training cycle, the object detection apparatus becomes responsive to a certain set of objects, each response being invariant to temporally proximate views of the objects.

Claim 39. (New) Richert further teaches wherein the circuitry to compare the multiple output signals comprises circuitry to compare a measure of output signal spiking from each of the plurality of trained spiking neural networks. Richert [0085] teaches multiple node inhibition may be combined with the long-term modulation of transmission channels, described for example in U.S. patent application Ser. No. 13/152,105, entitled "APPARATUS AND METHODS FOR TEMPORALLY PROXIMATE OBJECT RECOGNITION", filed Jun. 2, 2011, incorporated supra. This approach may advantageously allow adjustment of dynamic parameters (gain, transmission delay, detection pulse amplitude and timing, etc.) of individual detectors and transmission channels given the appropriate input frames (also referred to as the "training" input or cycle). Upon performing a training cycle, the object detection apparatus becomes responsive to a certain set of objects, each response being invariant to temporally proximate views of the objects.

Claim 40. (New) It differs from claim 26 in that it is at least one machine readable medium including instructions that, when executed by a machine, cause the machine to perform operations for a computer device in claim 26. Therefore claim 40 has been analyzed and reviewed in the same way as claim 26. See analysis above. 

Claim 41. (New) It differs from claim 27 in that it is at least one machine readable medium including instructions that, when executed by a machine, cause the machine to perform operations for a computer device in claim 27. Therefore claim 41 has been analyzed and reviewed in the same way as claim 27. See analysis above. 

Claim 42. (New) It differs from claim 28 in that it is at least one machine readable medium including instructions that, when executed by a machine, cause the machine to perform operations for a computer device in claim 28. Therefore claim 42 has been analyzed and reviewed in the same way as claim 28. See analysis above. 

Claim 43. (New) It differs from claim 29 in that it is at least one machine readable medium including instructions that, when executed by a machine, cause the machine to perform operations for a computer device in claim 29. Therefore claim 43 has been analyzed and reviewed in the same way as claim 29. See analysis above. 

Claim 44. (New) It differs from claim 30 in that it is at least one machine readable medium including instructions that, when executed by a machine, cause the machine to perform operations for a computer device in claim 30. Therefore claim 44 has been analyzed and reviewed in the same way as claim 30. See analysis above. 

Claim 45. (New) It differs from claim 31 in that it is at least one machine readable medium including instructions that, when executed by a machine, cause the machine to perform operations for a computer device in claim 31. Therefore claim 45 has been analyzed and reviewed in the same way as claim 31. See analysis above. 

Claim 46. (New) It differ from claim 26 in that it is a method performed by a computer device in claim 26. Therefore claim 46 has been analyzed and reviewed in the same way as claim 26. See analysis above. 

Claim 47. (New) It differ from claim 27 in that it is a method performed by a computer device in claim 27. Therefore claim 47 has been analyzed and reviewed in the same way as claim 27. See analysis above. 

Claim 48. (New) It differ from claim 28 in that it is a method performed by a computer device in claim 28. Therefore claim 48 has been analyzed and reviewed in the same way as claim 28. See analysis above. 

Claim 49. (New) It differ from claim 29 in that it is a method performed by a computer device in claim 29. Therefore claim 49 has been analyzed and reviewed in the same way as claim 29. See analysis above. 

Claim 50. (New) It differ from claim 30 in that it is a method performed by a computer device in claim 30. Therefore claim 50 has been analyzed and reviewed in the same way as claim 30. See analysis above. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0229411 A1 to Richert et al., hereinafter, “Richert” in view of US 2015/0341633 A1 to Richert et al., hereinafter, “Richert2” and US 2015/0269481 A1 to Annapureddy et al., hereinafter, “Annapureddy” and in further view of US 2016/0232430 A1 to Andreopoulos et al., hereinafter, “Andreopoulos”.
Claim 32. (New) The combination of Richert, Richert2 and Annapureddy is silent on claim 32, however, Andreopoulos, in the field of same field of using a neurosynaptic system, teaches further comprising circuitry to convert the raw video data from a polychromatic color space format to a monochromatic color space format.  Andreopoulos [0071] teaches FIG. 9 illustrates pre-processing an input video 150 for feature extraction, in accordance with an embodiment of the invention. In one embodiment, the transduction unit 210 converts the input video 150 to a pre-determined color space. Specifically, the transduction unit 210 converts each image frame 150F of the input video 150 to one or more channels 240, wherein each channel corresponds to a dimension of a color space.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill of the art to combine the teachings Richert, Richert2 with Andreopoulos for the purpose of provide a method for scene understanding based on a sequence of image frames. [0002-0004]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661